DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are pending.  Claim 10 is withdrawn. Claims 1-9 and 11 are currently consideration for patentability under 37 CFR 1.104.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the amendments.  A new rejection has been submitted below to reflect the new limitations.
Examiner acknowledges the previously identified claim terms have been amended to no longer invoke interpretation under 35 USC 112(f).
The outstanding rejection under 35 U.S.C. 112(b) of Claims 1-9 and 11 are withdrawn in view of the claim amendments. A new rejection under 35 U.S.C. 112(b) is found below.

Claim Rejections - 35 USC § 112
Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In Claim 1, the recitation of “the second image acquisition window” in the limitation “a first image acquisition window, through which a first image is acquired, the second image acquisition window being provided on a distal end face of the distal end member of the insertion portion, the first image acquisition window facing a forward direction of the insertion portion” is without proper antecedent basis.  For the purposes of examination, this recitation of the second image acquisition window is interpreted as a typographical error and is presumed to refer back to the first image acquisition window.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Avron (US PG PUB 2014/0364694; hereinafter “Avron”).
As to Claim 1, Avron discloses an endoscope system (e.g., Fig. 1A) comprising:
an elongated insertion portion (e.g., 106, Fig. 1A) having a distal end (e.g., 110, Fig. 1A) configured to be inserted into an inside of a subject in a longitudinal axis direction while a proximal end is held by a user (e.g., paragraph [465]);
a distal end member (e.g., 108, Fig. 1A) provided at the distal end of the insertion portion;
a first image acquisition window (e.g., 256 a, Fig. 2A, reproduced below), through which a first image is acquired, the second image acquisition window (e.g., 256 a, Fig. 2A) being provided on a distal end face of the distal end member of the insertion portion, the first image acquisition window (e.g., 256 a, Fig. 2A) facing a forward direction of the insertion portion (e.g., paragraph [0057]);
a second image acquisition window (e.g., 256 b, Fig. 2A), through which a second image is acquired, the second image acquisition window (e.g., 256 b, Fig. 2A) being provided at the distal end member of the insertion portion, the second image acquisition window (e.g., 256 b, Fig. 2A) facing a sideward direction of the insertion portion (e.g., paragraph [0560]);
a first illumination light emission window (e.g., 242 b, Fig. 2A) disposed on the distal end face of the distal end member (e.g., paragraph [0057]); and 
at least two second illumination light emission windows (e.g., 252 a, 252 b, Fig. 2A) lined up and provided on a peripheral side face of the distal end member so as to face the sideward direction of the insertion portion, with the second image acquisition (e.g., 256 b, Fig. 2A) interposed between the at least two second illumination light emission windows (e.g., 252 a, 252 b, Fig. 2A) at an angle to the longitudinal axis (Fig. 2A),
-2-wherein the second image acquisition window (e.g., 256 b, Fig. 2A) is arranged at a position where a plane passing through the first image acquisition window (e.g., 256 a, Fig. 2A, reproduced below) and the first illumination light emission window (e.g., 242 b, Fig. 2A) passes through (Fig. 2A, paragraph [0123]), and 
the at least two second illumination light emission windows  (e.g., 252 a, 252 b, Fig. 2A) are provided away from the plane, and an optical axes of illumination light radiated respectively from the at least two second illumination light emission windows  (e.g., 252 a, 252 b, Fig. 2A) has a predetermined angle to a normal line at a point where the optical axis of illumination light passes through on an outer peripheral portion of the insertion portion and has an angle in a direction separating from an image pickup optical axis of an image made incident on the second image acquisition window (e.g., 256 b, Fig. 2A) (Examiner notes that although Figs. 1C - 1E are not relied upon for the rejection of Claim 1 or for any other claim herein, the views depicted in Figs. 1C-E illustrate the claimed axis of illumination light in a way not depicted in Fig. 2A since Fig. 2A is deconstructed; however, the same axis are present in Fig. 2A and Applicant may review Figs. 1C-1E for a general sense of layout of the windows and planes therethrough for comparison and understanding as to how the claim limitations are met in view of Fig. 2A).


    PNG
    media_image1.png
    480
    750
    media_image1.png
    Greyscale


As to Claim 2, Avron discloses the endoscope according to claim 1, as discussed above.
Avron further discloses wherein the second image acquisition window (e.g., 256 b, Fig. 2A) is arranged at a position where a plane that passes through an optical axis of the first image acquisition window (e.g., 256 a, Fig. 2A) and an optical axis of the first illumination light emission window (e.g., 242 b, Fig. 2A) and is parallel to the longitudinal axis passes through (e.g., 256 b, Fig. 2A).
As to Claim 3, Avron discloses the endoscope according to claim 1, as discussed above.
Avron further discloses wherein the at least two second illumination light emission windows (e.g., 252 a, 252 b, Fig. 2A) are disposed on a straight line with the second image acquisition window (e.g., 256 b, Fig. 2A) with the second image (e.g., 252 a, 252 b, Fig. 2A).
As to Claim 4, Avron discloses the endoscope according to claim 3, as discussed above.
Avron further discloses wherein the at least two second illumination light emission windows (e.g., 252 a, 252 b, Fig. 2A) are disposed at positions point- symmetrical to a center of the second image acquisition window (e.g., 256 b, Fig. 2A).  
As to Claim 5, Avron discloses the endoscope according to claim 1, as discussed above.
Avron further discloses wherein the at least two second illumination light emission windows (e.g., 252 a, 252 b, Fig. 2A) are lined up and disposed in a direction perpendicular to the longitudinal axis.
As to Claim 6, Avron discloses the endoscope according to claim 1, as discussed above.
Avron further discloses wherein the second image acquisition window (e.g., 256 b, Fig. 2A) is positioned between arrangements of the at least two second illumination light emission windows (e.g., 252 a, 252 b, Fig. 2A).
As to Claim 7, Avron discloses the endoscope according to claim 1, as discussed above.
Avron further discloses wherein the sideward direction of the insertion portion is an area including a direction orthogonal to the longitudinal axis (this claim limitation is met by definition and also in view of Fig. 2A).
As to Claim 8, Avron discloses the endoscope according to claim 1, as discussed above.
Avron further discloses wherein the at least two second illumination light emission windows (e.g., 252 a, 252 b, Fig. 2A) are arranged in a direction orthogonal to the direction connecting the first illumination light emission window (e.g., 242 b, Fig. 2A) in a pair.
As to Claim 9, Avron discloses the endoscope according to claim 1, as discussed above.
Avron further discloses further comprising a first image pickup sensor (e.g., 116 a, Fig. 2A, paragraph [0547], [00680]) configured to photoelectrically convert the first image; and a second image pickup sensor (e.g., 116 b, Fig. 2A, paragraph [00680]) different from the first image pickup apparatus, configured to photoelectrically convert the second image.
As to Claim 11, Avron discloses endoscope system comprising: the endoscope according to Claim 1 of an elongated insertion portion (e.g., 106, Fig. 1A) having a distal end (e.g., 110, Fig. 1A) configured to be inserted into an inside of a subject in a longitudinal axis direction while a proximal end is held by a user (e.g., paragraph [465]);
a distal end member (e.g., 108, Fig. 1A) provided at the distal end of the insertion portion;
a first image acquisition window (e.g., 256 a, Fig. 2A, reproduced below), through which a first image is acquired, the second image acquisition window (e.g., 256 a, Fig. 2A) being provided on a distal end face of the distal end member of the insertion (e.g., 256 a, Fig. 2A) facing a forward direction of the insertion portion (e.g., paragraph [0057]);
a second image acquisition window (e.g., 256 b, Fig. 2A), through which a second image is acquired, the second image acquisition window (e.g., 256 b, Fig. 2A) being provided at the distal end member of the insertion portion, the second image acquisition window (e.g., 256 b, Fig. 2A) facing a sideward direction of the insertion portion (e.g., paragraph [0560]);
a first illumination light emission window (e.g., 242 b, Fig. 2A) disposed on the distal end face of the distal end member (e.g., paragraph [0057]); and 
at least two second illumination light emission windows (e.g., 252 a, 252 b, Fig. 2A) lined up and provided on a peripheral side face of the distal end member so as to face the sideward direction of the insertion portion, with the second image acquisition window (e.g., 256 b, Fig. 2A) interposed between the at least two second illumination light emission windows (e.g., 252 a, 252 b, Fig. 2A) at an angle to the longitudinal axis (Fig. 2A),
-2-wherein the second image acquisition window (e.g., 256 b, Fig. 2A) is arranged at a position where a plane passing through the first image acquisition window (e.g., 256 a, Fig. 2A, reproduced below) and the first illumination light emission window (e.g., 242 b, Fig. 2A) passes through (Fig. 2A, paragraph [0123]), and 
the at least two second illumination light emission windows  (e.g., 252 a, 252 b, Fig. 2A) are provided away from the plane, and an optical axes of illumination light radiated respectively from the at least two second illumination light emission windows  (e.g., 252 a, 252 b, Fig. 2A) has a predetermined angle to a normal line at a point (e.g., 256 b, Fig. 2A) (Examiner notes that although Figs. 1C - 1E are not relied upon for the rejection of Claim 1 or for any other claim herein, the views depicted in Figs. 1C-E illustrate the claimed axis of illumination light in a way not depicted in Fig. 2A since Fig. 2A is deconstructed; however, the same axis are present in Fig. 2A and Applicant may review Figs. 1C-1E for a general sense of layout of the windows and planes therethrough for comparison and understanding as to how the claim limitations are met in view of Fig. 2A); and

    PNG
    media_image1.png
    480
    750
    media_image1.png
    Greyscale


a processor (e.g., 199, Fig. 1A, paragraph [0467]) configured to arrange the second image so as to be adjacent to the first image; and display the first image and the second image, based on a signal relating to the first image and a signal relating to the second image (e.g., paragraph [0127], [0134], [0467], [0468]).

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA FRANKERT whose telephone number is (408)918-7624.  The examiner can normally be reached on Monday - Friday 8:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary, Alexandra Surgan can be reached on (571) 270-1618.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G. F./
Examiner, Art Unit 3795

/ALEXANDRA L NEWTON/           Primary Examiner, Art Unit 3795